DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending. Claims 1-11 are withdrawn from consideration due to restriction. Claims 12-20 have been examined below.

Election/Restrictions
Applicant's election with traverse of the Restriction Requirement in the reply filed on 1/19/21 is acknowledged.  The traversal is on the ground(s) that in order to reject claim 12, the Examiner will necessarily have to view art about traffic modeling and traffic projections at a toll booth, and that it is not unduly burdensome to ask the Examiner to further consider use of that data to make a recommendation about which lane a vehicle should use. Applicant further asserts that in claim 12, there is already some form of recommendation being made based on the traffic projection, so the Examiner will need to find instances of the projection data being used to make recommendations at toll booths in any event. This is found to be persuasive. As such, Group II (claims 12-17) 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/9/18 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-20 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In all instances below (specific terms, words, or phrases), one of ordinary skill in the art would not be able to determine the metes and bounds of the claims, thus rendering the claimed invention vague and indefinite.

Claim 12
The term/phrase "determined based on a data-type used for the threshold determination" renders the claim indefinite. It is not clear if "the threshold determination" refers to the determining that the vehicle is within a threshold distance of the tollbooth, or if it refers to an actual determination of the threshold itself. Further, if "the threshold determination" refers to an actual determination of the threshold itself, then "the threshold determination" lacks antecedent basis.
	Additionally, it is determined that the vehicle is within a threshold distance of a first tollbooth, but this determination isn't tied to anything else in the claim. For clarity, Applicant is requested to relate this limitation to the rest of the claim.
	Additionally, in the phrase "for which less", it is not clear "for which" refers to, whether it is the vehicle, the tollbooth, or something else altogether, such as the general environment.
	Additionally, in the phrase "predefined as sufficient to enable modeling", it is not clear what exactly is being referred to. It is not clear if it is the threshold amount itself, the traffic data itself, or something else that is "predefined as sufficient to enable modeling".
	Additionally, the claim recites something as being predefined as sufficient to enable modeling. The element of modeling does not appear anywhere else in the claim or its dependents, but it appears that the modeling would be related to or be used to determine the traffic projection. Applicant is requested to tie to modeling element together with the rest of the claim (specifically, the traffic projection if appropriate).


Claim 14
"the other tollbooths" in claim 14 lacks antecedent basis, and it is not clear which tollbooths are being referred to.

Claim 15
Claim 14 recites "the second tollbooths sharing one or more predefined characteristics with the first tollbooth". It is not clear how "time-of-day" or "day-of-week" as in claim 15 is a shared characteristic of the first and second tollbooths.

Claim 16
Claim 14 recites "the second tollbooths sharing one or more predefined characteristics with the first tollbooth". It is not clear how "proximity to the first tollbooth" as in claim 16 is a shared characteristic of the first and second tollbooths.

Claim 17
The term/phrase "determined based on a data-type used for the threshold determination" renders the claim indefinite. It is not clear if "the threshold determination" refers to the determining that the vehicle is within a threshold distance of the tollbooth, or if it refers to an actual determination of the threshold itself. Further, if "the threshold 
	Additionally, it is determined that the vehicle is within a threshold distance of a first tollbooth, but this determination isn't tied to anything else in the claim. For clarity, Applicant is requested to relate this limitation to the rest of the claim.
	Additionally, in the phrase "for which less", it is not clear "for which" refers to, whether it is the vehicle, the tollbooth, or something else altogether, such as the general environment.
	Clarification is required. Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 18-20 are rejected under 35 USC 103 as being unpatentable over US 20180143033 ("Hu") in view of US 20200043248 ("Satyanarayana") and US 20190204100 ("Sharma").

Claim 12
Hu discloses a system (abstract) comprising: a processor (abstract) configured to: provide an in-vehicle prepayment option responsive to automatic toll prepayment being The processing unit 104 may determine the recommended lane based on the determined vehicle feature. For example, if processing unit 104 determines that vehicle 10 is equipped with an electronic payment device E-ZPass, a possible route passes through a toll booth having E-ZPass lanes and cash lanes, and the E-ZPass lanes are less congested than other lanes, processing unit 104 may determine the recommended lane to include the E-ZPass lanes. Processing unit 104 may further determine a least-congested E-ZPass lane of all E-ZPass lanes as a part of the recommended lane, based on, for example, traffic information captured by toll booth cameras and transmitted to onboard computer 100 via network 70., 0051 processing unit 104 may determine a few options of recommended lanes, associated routes, and travel time based on traveling at different times of a day, and output such information to user interface 26, mobile communication devices 80, 82, and/or third party device 90. Thus, the drive or another person may determine the best time to travel according the output information). Hu fails to disclose that the processor is configured to determine that a vehicle is within a threshold distance of a first tollbooth. However, Hu does disclose some vehicle control based on the tollbooth environment (0047). Furthermore, Satyanarayana discloses a system of tollbooth management, including that the processor is configured to determine that a vehicle is within a threshold distance of a first tollbooth (0071 the registered terminal 118 compares the location of the toll booth with a location of the registered terminal to determine if the location of the registered terminal 118 is within a predetermined distance of the location of the toll booth 104.).

	Additionally, Hu fails to disclose there being less than a threshold amount of traffic data, predefined as sufficient to enable modeling, is available; and utilizing a secondary data source, determined based on a data-type used for the threshold determination, for traffic projection. However, Hu does disclose determining traffic data and making a traffic projection related to the tollbooth (0047). Furthermore, Sharma teaches a system of predicting traffic conditions, including there being less than a threshold amount of traffic data, predefined as sufficient to enable modeling, is available (0052 For example, the current traffic data may be unavailable due to absence of vehicle transitions along the road segments, lost signals, zero traffic situations (e.g., night time), or the like. In another exemplary scenario, the current traffic data may be insufficient (i.e., less than a minimum threshold of the current traffic data) due to insufficient vehicle transitions (i.e., less than minimum vehicle transitions).); and utilizing a secondary data source, determined based on a data-type used for the threshold determination, for traffic projection (0052 In such scenarios, the graph generator 204 checks for the availability of the historical traffic data in the database server 112 or in the memory 212 under the control of the processor 202. In an event when the historical traffic data is available, at step 406b, the graph generator 204 updates the generated directed graph based on the historical traffic data).
	Hu and Sharma both disclose systems of determining traffic conditions. Hu is specific to determining traffic conditions with respect to a tollbooth, and Sharma provides traffic determination and projection features which would have been reasonable and obvious to one of ordinary skill in the art to implement in the system of Hu. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hu to include the teaching of Sharma in order to provide more accurate traffic information.

Claim 13
Hu fails to disclose wherein the data-type includes present traffic data observed within a predefined time period from a present time period, and wherein the secondary data source includes historic traffic data for the first tollbooth. However, Hu does disclose the present traffic data for the tollbooth (0047). Furthermore, Sharma teaches wherein the data-type includes present traffic data observed within a predefined time period from a present time period, and wherein the secondary data source includes historic traffic data for the first tollbooth (0052 For example, the current traffic data may be unavailable due to absence of vehicle transitions along the road segments, lost signals, zero traffic situations (e.g., night time), or the like. In another exemplary scenario, the current traffic data may be insufficient (i.e., less than a minimum threshold of the current traffic data) due to insufficient vehicle transitions (i.e., less than minimum vehicle transitions).); and utilizing a secondary data source, determined based on a data-type used for the  In such scenarios, the graph generator 204 checks for the availability of the historical traffic data in the database server 112 or in the memory 212 under the control of the processor 202. In an event when the historical traffic data is available, at step 406b, the graph generator 204 updates the generated directed graph based on the historical traffic data).
	See prior art rejection of claim 12 for obviousness and reasons to combine.

Claim 18
Hu discloses a system (abstract) comprising: a processor (abstract) configured to: determine, based on a traffic projection, a recommended lane for passage through the tollbooth (0047 The processing unit 104 may determine the recommended lane based on the determined vehicle feature. For example, if processing unit 104 determines that vehicle 10 is equipped with an electronic payment device E-ZPass, a possible route passes through a toll booth having E-ZPass lanes and cash lanes, and the E-ZPass lanes are less congested than other lanes, processing unit 104 may determine the recommended lane to include the E-ZPass lanes. Processing unit 104 may further determine a least-congested E-ZPass lane of all E-ZPass lanes as a part of the recommended lane, based on, for example, traffic information captured by toll booth cameras and transmitted to onboard computer 100 via network 70., 0051 processing unit 104 may determine a few options of recommended lanes, associated routes, and travel time based on traveling at different times of a day, and output such information to user interface 26, mobile communication devices 80, 82, and/or third party device 90. Thus, the drive or another person may determine the best time to travel according the output information); and recommend the determined lane to a driver (0049 processing unit 104 may display or broadcast the determined recommended lane(s) through user interface 26 and/or mobile communication devices 80, 82 to the occupant(s) of vehicle 10., 0015 Vehicle 10 may be configured to be operated by a driver occupying vehicle 10, remotely controlled, and/or autonomous). Hu fails to disclose that the processor is configured to determine that a vehicle is within a threshold distance of a first tollbooth. However, Hu does disclose some vehicle control based on the tollbooth environment (0047). Furthermore, Satyanarayana discloses a system of tollbooth management, including that the processor is configured to determine that a vehicle is within a threshold distance of a first tollbooth (0071 the registered terminal 118 compares the location of the toll booth with a location of the registered terminal to determine if the location of the registered terminal 118 is within a predetermined distance of the location of the toll booth 104.).
	Hu and Satyanarayana both disclose systems describing the interactions between a vehicle and a tollbooth. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hu to include the teaching of Satyanarayana since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Additionally, Hu fails to disclose there being less than a threshold amount of traffic data is available; and utilizing a secondary data source, determined based on a data-type used for the threshold determination, for traffic projection. However, Hu does  For example, the current traffic data may be unavailable due to absence of vehicle transitions along the road segments, lost signals, zero traffic situations (e.g., night time), or the like. In another exemplary scenario, the current traffic data may be insufficient (i.e., less than a minimum threshold of the current traffic data) due to insufficient vehicle transitions (i.e., less than minimum vehicle transitions).); and utilizing a secondary data source, determined based on a data-type used for the threshold determination, for traffic projection (0052 In such scenarios, the graph generator 204 checks for the availability of the historical traffic data in the database server 112 or in the memory 212 under the control of the processor 202. In an event when the historical traffic data is available, at step 406b, the graph generator 204 updates the generated directed graph based on the historical traffic data).
	Hu and Sharma both disclose systems of determining traffic conditions. Hu is specific to determining traffic conditions with respect to a tollbooth, and Sharma provides traffic determination and projection features which would have been reasonable and obvious to one of ordinary skill in the art to implement in the system of Hu. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hu to include the teaching of Sharma in order to provide more accurate traffic information.

Claim 19
The processing unit 104 may determine the recommended lane based on the determined vehicle feature. For example, if processing unit 104 determines that vehicle 10 is equipped with an electronic payment device E-ZPass, a possible route passes through a toll booth having E-ZPass lanes and cash lanes, and the E-ZPass lanes are less congested than other lanes, processing unit 104 may determine the recommended lane to include the E-ZPass lanes. Processing unit 104 may further determine a least-congested E-ZPass lane of all E-ZPass lanes as a part of the recommended lane, based on, for example, traffic information captured by toll booth cameras and transmitted to onboard computer 100 via network 70., 0051 processing unit 104 may determine a few options of recommended lanes, associated routes, and travel time based on traveling at different times of a day, and output such information to user interface 26, mobile communication devices 80, 82, and/or third party device 90. Thus, the drive or another person may determine the best time to travel according the output information).

Claim 20
Hu discloses wherein the recommended lane is determined based on a next-manuver, indicated by an input route, following tollbooth exit (0047The processing unit 104 may determine the recommended lane based on the determined vehicle feature. For example, if processing unit 104 determines that vehicle 10 is equipped with an electronic payment device E-ZPass, a possible route passes through a toll booth having E-ZPass lanes and cash lanes, and the E-ZPass lanes are less congested than other lanes, processing unit 104 may determine the recommended lane to include the E-ZPass lanes. Processing unit 104 may further determine a least-congested E-ZPass lane of all E-ZPass lanes as a part of the recommended lane, based on, for example, traffic information captured by toll booth cameras and transmitted to onboard computer 100 via network 70., 0051 processing unit 104 may determine a few options of recommended lanes, associated routes, and travel time based on traveling at different times of a day, and output such information to user interface 26, mobile communication devices 80, 82, and/or third party device 90. Thus, the drive or another person may determine the best time to travel according the output information).

Allowable Subject Matter
Claims 14-17 are rejected under 35 USC 112b, but appear to be allowable if the rejection(s) were overcome, pending an updated search, since, in the context of tollbooth management, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest wherein the data-type includes historic traffic data for the tollbooth, and wherein the secondary data source includes historic data for one or more second tollbooths, wherein the historic traffic data for the other tollbooths is chosen based on the second tollbooths sharing one or more predefined characteristics with the first tollbooth. Examiner notes that amendment to the claims resulting in a change of scope may result in requirement of an updated search.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3665